DETAILED ACTION
	For this Office action, Claims 1-20 are pending.  Claims 12-20 have been withdrawn from consideration due to a prior restriction request.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11) in the reply filed on  is acknowledged.  The traversal is on the ground that there is overlap of the scope between Groups I and II.  Since Claims 1 and 12 both recite at least a first valve controller, the applicant argues that the restriction is improper because there is at least some overlap in the scope of the groups of claims.  This is not found persuasive because the scope of the invention of Group 1 is towards the valve controller itself, while the scope of the invention of Group 2 is directed towards a system comprising at least two valve controllers without further detailing what may comprise the specific valve controller.  The groups do not overlap in scope because the valve controllers recited in Group 2 do not have to be the valve controller recited in Claim 1.  Additionally, Group 2 recites limitations regarding a flow meter and a detected flow rate, issues that are not found present or considered within the scope of Claim 1.  Groups 1 and 2 are not considered to overlap in scope for this reason, and the applicant’s arguments are not persuasive.  Claims 1-11 will be examined within this Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “selecting a number, based on an internal hardware timer”; however, this limitation is considered indefinite because the claim language is unclear what the number represents with respect to the other features recited within the claim, and the claim is unclear on how the number is selected based on the internal hardware timer.  With respect to the establishment of the number in Claim 5, the claim only recites that it is selected based on an internal hardware timer (wherein the hardware timer is first established in this limitation).  The claim is unclear whether the selected number has any association with the claimed valve controllers or other features recited within the claims or, if the number has no association to said controllers or features, the selected number has any limit or method in the making of said selection beyond randomly generating the number out of an infinite potential number set.  Moreover, the claim is also unclear on how the selection is based on the internal hardware timer.  The timer could select the number through random generation, a measured time or the time of day, an association with the valve controllers or another recited feature (for example, Valve 1=1, Valve 2=2, etc.) or some other undefined method. Claim 5 is considered indefinite for these reasons, and said claim is rejected under 35 U.S.C. 112(b).
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9, upon which Claim 10 is dependent, and Claim 11 both recite “regeneration”; however, this limitation is considered indefinite because the claim language is unclear what may be considered “regeneration” to read on the claim.  The specification appears to define regeneration as regeneration of a water softening system when a threshold volume is detected (Paragraph [0002]; Paragraph [0052]; Paragraph [0056]), yet this does not describe what may be considered regeneration of the valve controller itself to read on Claims 9 and 10.  Claim 11 recites “during regeneration”, but—since none of Claim 11 or its dependents address a feature that may undergo regeneration—the claim is unclear what type of regeneration process would read on the claim.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that further addresses or defines the claimed regeneration would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume regeneration may mean any operation that regenerates the water treatment, such as backwashing or brine tank regeneration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a microcontroller configured to: communicate with one or more valve controllers in the water conditioning system, store a plurality of system parameters in memory, controlling a motor based on one or more of the system parameters, update one or more of the system parameters based on the user inputs received through the user interface, and push the updated system parameters to the one or more other valve controllers in the water conditioning system.  These are all considered mental processes and mathematical concepts that may be performed without being integrated into a practical application, wherein such mental processes and mathematical concepts qualify as abstract ideas.
This judicial exception is not integrated into a practical application because the claimed valve controller is not integrated into the only practical application within the claims, the control of the motor, since such control is only performed by the storing of system parameters in the memory.  Furthermore, the valve controller as recited in Claims 1-11 does not control the valve itself; instead, the valve controller controls a motor that further operates a valve that is not claimed.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because elements beyond the abstract idea (the controller housing, the user interface with display and buttons, and the control board with microcontroller and motor) are all recited in a general manner that is considered routine and conventional in the analogous prior art.  See Potucek et al. (herein referred to as “Potucek”, US Pat Pub. 2017/0215261), which comprehensively recites the additional elements recited in the instant claims (see the grounds of rejection under 35 U.S.C. 102(a)(1) below).  
Dependent Claims 2-11 only further narrow the scope of the limitations established in Claim 1 without further requiring other practical utilities or additional elements.  Claims 2-11 are therefore rejected under 35 U.S.C. 101 as well.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potucek et al. (herein referred to as “Potucek”, US Pat Pub. 2017/0215261).
 Regarding instant Claim 1, Potucek discloses a valve controller configured to control a valve in a water conditioning system (Abstract; Figure 19Z; Paragraph [0128]; control system for pool water including valve control), the valve controller comprising:  a controller housing (Paragraph [0052]; Paragraph [0154]; Claim 1; Claim 2; controller system and components thereof may be placed within a housing, also controller comprising a housing having buttons or rotary knob); a user interface on the controller housing, the user interface including a display and one or more buttons configured to receive user inputs (Figure 11; Paragraph [0071]; Paragraph [0088]; Paragraph [0154]; user interface comprises digital display and physical keys); and a control board supported by the controller housing (Paragraph [0051]; Paragraph [0053]; processor in communication with random access memory and other computer components within control system), the control board including a microcontroller in communication with the display, the one or more buttons, and a motor configured to control the valve (Figure 3; Paragraph [0051]; Paragraph [0053]; Paragraph [0054]; Paragraph [0088] Paragraph [0152]; Paragraph [0153]; processor in control system connected to user interface, controls valves via motorized valve actuators and valve control logic), the microcontroller configured to:  communicate with one or more valve controllers in the water conditioning system (Paragraph [151]; Paragraph [0152]; valve controllers are communicated via remote control), store a plurality of system parameters in memory (Paragraph [0053]; Paragraph [0085]; Paragraphs [0151]-[0152]; Paragraph [0159]; memory stores plurality of parameters including valve settings), control the motor to operate the valve based on one or more of the system parameters (Paragraphs [0151]-[0152]; Paragraph [0159]; control of actuator motors), update one or more of the system parameters based on the user inputs received through the user interface (Paragraph [0154]; valves parameters may be updated based on user inputs such as set points and settings), and push the updated system parameters to the one or ore other valve controllers in the water conditioning system (Paragraph [0154]; controller controls flow based on updated user input settings, including with other valve actuators).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Potucek further discloses wherein the microcontroller is further configured to display an error log to user via the display, wherein each error in the error log includes an error description and a timestamp (Paragraph [0183]; control logic provides error logs and timestamps on the errors).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Potucek further discloses wherein the microcontroller is further configured to restrict access to the plurality of system parameters unless a specified user input is received, the specified user input including a pre-set passcode (Paragraph [0325]; system parameters may be locked behind a user inputted password/passcode).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Potucek further discloses wherein the microcontroller is further configured to automatically assign the valve controller as an address within a network formed by the valve controller and the one or more other valve controllers (Figure 19V; Figure 19Z; Paragraph [0125]; Paragraph [0128]; Paragraph [0132]; IP address and local addresses added to control process to determine valve actuator positioning).
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Potucek further discloses wherein the microcontroller is further configured to store a non-factory reset version of the plurality of system parameters in the memory, and wherein updating the one or more system parameters includes resetting the system parameters to the non-factory reset version (Paragraph [0132]; Paragraph [0154]; default settings can be input by user).  
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Potucek further discloses wherein the microcontroller is configured to push the updated system parameters to the one or more other controllers in the water conditioning system in response to a push menu option, selected via the user interface (Paragraph [0088]; Paragraph [0096]; digital display sends parameters to plurality of conditioning devices within the system).  
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Potucek further discloses comprising a plurality of operating modes, wherein a first operating mode is a programming mode that enables user changes to the plurality of system parameters (Paragraph [0144]; Paragraph [0154]; plurality of operational modes the user can select, including the means for providing the user to choose or select set points and settings).
	Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  Potucek further discloses wherein the microcontroller is configured to detect a regeneration of the valve controller (Paragraph [0157]; smart valve actuator may provide a regeneration/backwash mode); determine the valve controller is operating in the programming mode; and exit the programming mode during a duration of the regeneration (Paragraph [0157]; valve actuator would have to complete backwashing process before transitioning to another mode).  
	Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  Potucek further discloses wherein the user interface is configured to display a regeneration step and corresponding time remaining until regeneration is complete (Paragraph [0096]; Paragraph [0233]; backwash mode notification may be sent to user, along with runtime of backwash mode).  
	Regarding instant Claim 11, Claim 8, upon which Claim 11 is dependent, has been rejected above.  Potucek further discloses wherein the microcontroller is configured to prevent the valve controller from entering the program mode during regeneration (Paragraph [0157]; Paragraph [0208]; backwashing or other preventative maintenance can prevent further processing or modes through the duration of the backwashing/maintenance).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/09/2022